DETAILED ACTION
	Claims 1-18 are present.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant cannot rely upon the certified copy of the foreign priority application to overcome rejections in this Office Action because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Specification
The disclosure is objected to because of the following informalities:
MPEP 2422.03(I) provides the following:
The Office strongly suggests filing the sequence listing required by 37 CFR 1.821(c) as a text file via EFS-Web. If a new application is filed via EFS-Web with an ASCII text file sequence listing that complies with the requirements of 37 CFR 1.824(a)(2) -(6)  and (b), and applicant has not filed a sequence listing in a PDF file, the text file will serve as both the paper copy required by 37 CFR 1.821(c)  and the computer readable form (CRF) required by 37 CFR 1.821(e). Note that the specification must contain a statement in a separate paragraph that incorporates by reference the material in the ASCII text file identifying the name of the ASCII text file, the date of creation, and the size of the ASCII text file in bytes. See MPEP § 2422.03(a) for additional information pertaining to EFS-Web submission of sequence listings.

The electronic file wrapper contains a Sequence Listing filed as a text file; however, the required statement indicated above cannot be found in the specification.

Appropriate correction is required.


Claim Objections
Claims 3, 6, 14 and 17 objected to because of the following informalities:    
The phraseology “the acetyl-CoA C-acetyltransferase gene Erg10 is as shown by SEQ ID NO: 1, as recited in claims 3 and 14, is interpreted as requiring 100% identity to the full sequence of SEQ ID NO: 1.  As such, the claims should be placed in better form by reciting “the nucleotide sequence of the acetyl-CoA C-acetyltransferase gene Erg10 is as shown by SEQ ID NO: 1,” or in the alternative, “the acetyl-CoA C-acetyltransferase gene Erg10 comprises the nucleotide sequence as shown by SEQ ID NO: 1,” since a specific nucleotide sequence being the full-length of SEQ ID NO: 1 is referenced.  A corresponding amendment should be made in regards to SEQ ID NOS: 2-5 for Hbd, Crt, Ter and AAT genes, respectively, to indicate “the nucleotide sequence” of such genes, wherein recitation of “as shown by SEQ ID NO:” 2, 3, 4 or 5, as recited, is interpreted as requiring 100% identity to those Sequence Identifiers.
Claims 6 and 17 requires all of “at least one of the trans-2-enoyl-CoA reductase gene Ter and the alcohol acyltransferase gene AAT is dual-copy expressed; the trans-2-enoyl-CoA reductase gene Ter is dual-copy expressed by replacing gene LPP1 (shown as SEQ ID NO:54) and overexpressing by the strong promoter; and the alcohol acyltransferase gene AAT is dual-copy expressed by replacing gene KU70 (shown as SEQ ID NO:53) and overexpressing by the strong promoter.  Claims 6 and 17 require that both the Ter gene and AAT gene be dual-copy expressed.  As such, recitation of “at least one of the trans-2-enoyl-CoA reductase gene Ter and the alcohol acyltransferase gene AAT is dual-copy expressed” is redundant in the claim and should be removed.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 (all pending claims) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a “genetically engineered Saccharomyces cerevisiae strain with a high yield of ethyl butyrate.”  “When a subjective term is used in the claim, the examiner should determine whether the specification supplies some standard for measuring the scope of the term, similar to the analysis for a term of degree. Some objective standard must be provided in order to allow the public to determine the scope of the claim. A claim that requires the exercise of subjective judgment without restriction may render the claim indefinite.” MPEP 2173.05(b)(IV).  Recitation in claim 1 of “high yield of ethyl butyrate” is understood as a limiting requirement that embodiment S. cerevisiae strains of claim 1 be capable of producing an amount of ethyl butyrate that is considered to be “high yield” or more specifically a yield of ethyl butyrate from a given amount of a starting carbon source that is considered to be “high yield.”  However, the amount of ethyl butyrate that can be considered to be “high yield” is subjective and does not have an objective meaning in the art nor does the specification supply some stand for measuring or determining the scope of “high yield of ethyl butyrate.”  As such, determination of what amount of ethyl butyrate or conversion of a starting carbon source to ethyl butyrate constitutes “high yield” requires the exercise of subjective judgment without restriction as to be indefinite in view of the guidance of MPEP 2173.05(b)(IV).
Claim 8 recites a method of comprising a single step of “using the genetically engineered Saccharomyces cerevisiae strain in fields of fermented brewing, fermented foods and flavors and fragrances.” “Attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. For example, a claim which read: "[a] process for using monoclonal antibodies of claim 4 to isolate and purify human fibroblast interferon" was held to be indefinite because it merely recites a use without any active, positive steps delimiting how this use is actually practiced. Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986).” MPEP 2173.05(q). Here, claim 8 sets forth a method of “using the genetically engineered Saccharomyces cerevisiae strain in fields of fermented brewing, fermented foods and flavors and fragrances” but does not set forth any active, positive steps delimiting how this use is actually practiced.” That is, for example, it is not clear if claim 8 requires 1) use of the S. cerevisiae strain directly in all of the fields of fermented brewing, fermented foods and flavors and fragrances, or 2) only ethyl butyrate produced from the S. cerevisiae in all of the fields of fermented brewing, fermented foods and flavors and fragrances and what positive acts constitute use in such fields.  The preceding is particularly true since claim 8 is interpreted as requiring that the strain be used in all of the fields of fermented brewing, fermented foods and flavors and fragrances to meet the limitations of claim 8.  Claim 8 is considered to not set forth the active, positive steps delimiting how the “using” step of claim 8 (the only step of the recited method) as to be indefinite in view of the guidance of MPEP 2173.05(q).
Claims 5 and 6 recite various Sequence Identifiers in parenthesis including “GAL80 (shown as SEQ ID NO: 51), HEX16 (shown as SEQ ID NO: 52), LPP1 (shown in SEQ ID NO: 54) and KU70 (shown as SEQ ID NO: 53).  By recitation of these Sequence Identifiers in parenthesis, it is unclear if the same is 1) a required limitation of the claims, or 2) is merely exemplary of GAL80, HXT16, LPP1 and KU70 genes, respectively.  The preceding is particularly true since claims 5 and 6 state replacement of genes GAL80, HXT16, LPP1 and KU70 such that genes with SEQ ID NO: 51, 52, 53 and 54 may not actually be present in embodiments of claims 5 and 6.  For this reason, an ordinarily skilled artisan at the time of filing is unable to reasonably determine the scope of claim 5 and 6 as to understand how to avoid infringement. See MPEP 2713.02(II).
Claims 5, 10-12 and 16 all recite “Erg10 is overexpressed by a strong promoter,” “Hbd and . . . Crt are respectively overexpressed by the strong promoter” and “Ter are . . . AAT are respectively overexpressed by the strong promoter.”  The only reasonable explicit or inherent antecedent basis for the underlined recitations of “the strong promoter” is the prior recitation of “Erg10 is overexpressed by a strong promoter” in each of claims 5, 10-12 and 16.  However, since the prior recitation of “a strong promoter” is only in connection with overexpression of Erg10, it is unclear if later recitation of “the strong promoter” indicates:
1) all of Erg10, Hbd, Crt, Ter, and ATT are under control of the same single strong promoter sequence; or 
2) the same species of strong promoter, for example a PGK1p promoter, expresses all of  Erg10, Hbd, Crt, Ter, and ATT wherein at least three separate such strong promoters are present controlling expression of Erg10, Hbd and Crt, and Ter and ATT, respectively.  
Since Hbd and Crt and Ter and ATT are integrated at different genomic loci, it appears the claims may be indicating that at least three separate such strong promoters are present controlling expression of Erg10, Hbd and Crt, and Ter and ATT, respectively.  However, under such an interpretation, “Hbd and . . . Crt are respectively overexpressed by the strong promoter” and “Ter are . . . AAT are respectively overexpressed by the strong promoter” would not have prior antecedent basis in prior recitation of a strong promoter over expressing Erg10 since all such promoters are physically separate structures.  Since the scope of claims  5, 10-12 and 16 are subject to more than one possible reasonable interpretation as stated above, an ordinarily skilled artisan at the time of filing is unable to reasonably determine the scope of claims 5, 10-12 and 16 as to understand how to avoid infringement. See MPEP 2713.02(II). Further, if claims 5, 10-12 and 16 are to be given interpretation “2)” discussed above, then each recitation of “the strong promoter” is the first time that particular promoter is referenced in the claims as to lack any literal or inherent antecedent basis in any other previously recited promoter. See MPEP 2173.05(e).  It is recommend that recitation of “the strong promoter” in claims 5, 10-12 and 16 be amended to recite “a strong promoter” or the claims be amended to recite a first, a second and a third strong promoter.  Similarly, claims 7 and 18 should be clarified to indicate if only one or all recited strong promoters in claims 5 and 17, respectively, as being PGK1p.   
Claim 17 recites a dependency from itself in the form of “the method according to claim 17,” wherein a claim depending from itself is necessarily indefinite since it is not clear what is referenced by “the method according to claim 17” in defining the scope of claim 17 itself.
Claim 6 depends from claim 5.  Claim 5 recites “the . . . gene Ter . . . and the . . . gene AAT are arranged in tandem to replace gene HXT16.”  Claim 6 recites “the . . . gene Ter is dual-copy expressed by replacing gene LPP1” and “the . . . gene ATT is dual-copy expressed by replacing gene KU70.”  The immediate antecedent basis for “the . . . gene Ter” in claim 6 is the prior recitation of “the . . . gene Ter” in claim 5 wherein such Ter gene replaces gene HXT16, and the immediate antecedent basis for “the . . . gene ATT” in claim 6 is “the . . . gene ATT” in claim 5 that replaces gene HXT16.  However, claim 6 requires expression of Ter gene by replacement of a different gene being LPP1 and expression of ATT gene by replacement of a different gene being KU70.  As such, it is unclear if claim 6 requires:
1) One copy of Ter gene replacing gene HXT16 and a dual-copy (i.e. two copies) of Ter gene replacing gene LPP1, and one copy of ATT gene replacing gene HXT16 and a dual-copy (i.e. two copies) of ATT gene replacing gene KU70, where a total of three copies both of the Ter and ATT genes are integrated; or
2) One copy of Ter gene and one copy of ATT gene replacing gene HXT16 , a second copy of the same gene Ter replacing gene LPP1 and a second copy of the same ATT gene replacing gene KU70 that together constitutes dual-copy expression of Ter and ATT genes.  
“If the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, is appropriate.” MPEP 2173.02(II).  Since the number of copies and arrangement of Ter and ATT genes required by claim 6 is subject to at least two interpretations as discussed above, a person having ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement such that claim 6 is rejected as indefinite under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 8, 13 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ma et al. (Biosynthetic Pathway for Ethyl Butyrate Production in Saccharomyces cerevisiae, J. Agric. Food Chem 68 (Mar. 2020): 4252-60).
Ma et al., abstract, disclose:
Biosynthetic Pathway for Ethyl Butyrate Production in Saccharomyces cerevisiae
Ethyl butyrate is one of the most important flavor substances in Chinese Baijiu and is also an ingredient in various daily-use chemical essences and food flavorings. In this study, to produce ethyl butyrate, we first introduced a butyryl-CoA synthesis pathway into Saccharomyces cerevisiae. Subsequently, three different alcohol acyltransferases, SAAT, VAAT, and CmAAT, were separately introduced into S. cerevisiae to catalyze the reaction of butyryl-CoA with ethanol to produce ethyl butyrate, and the results showed that strain EBS with SAAT produced the most ethyl butyrate (20.06 ± 2.23 mg/L). Furthermore, as the reaction catalyzed by Bcd to produce butyryl-CoA from crotonyl-CoA is a rate-limiting step, we replaced Bcd with Ter, and the modified strain EST produced 77.33 ± 4.79 mg/L ethyl butyrate. Finally, the copy numbers of Ter and SAAT were further increased [i.e. trans-2-enoyl-CoA reductase ter are expressed as at least dual-copy], and the resulting modified strain EST-dST produced 99.65 ± 7.32 mg/L ethyl butyrate.
“Currently, the feasibility of butyryl-CoA synthesis using S. cerevisiae has been demonstrated by introducing the butyryl-CoA synthesis pathway from Clostridium acetobutylicum. (4) There are different kinds of anaerobic Clostridium in pit mud of Chinese Baijiu fermentation, and the synthesis pathway of butyryl-CoA in Clostridium is based on condensation (dependent on two acetyl-CoA molecules), reduction, dehydration, and hydrogenation. (5) The metabolic pathway can be described as the formation of butyryl-CoA from acetyl-CoA under the action of thiolase, 3-hydroxybutyryl-CoA dehydrogenase (Hbd), 3-hydroxybutyryl-CoA dehydratase (Crt), and butyryl-CoA dehydrogenase (Bcd).”  Ma et al., page 4252, bridging columns.  “In this study, to construct S. cerevisiae strains producing ethyl butyrate, the butyryl-CoA synthesis pathway and several different AATs were introduced. The butyryl-CoA synthesis pathway starts from acetyl-CoA, which is catalyzed by Erg10 or MCT1 from S. cerevisiae and Bcd, Hbd, and Crt from C. acetobutylicum. Furthermore, the introduction of an AAT allows the metabolic flow to be directed to ethyl butyrate.” Ma et al., page 4253, left col.  The “Ter gene was further copied on the basis of EST-dS to obtain the strain EST-dST with two copies of SAAT and Ter simultaneously” as recited in claims 2 and 13 Ma et al., page 4258, left column.  Ma et al., Tables 1 and 3, shows S. cerevisiae strain EST-dST is a genetically engineered Saccharomyces cerevisiae strain with a high yield of ethyl butyrate, wherein the genetically engineered Saccharomyces cerevisiae strain is obtained by using Saccharomyces cerevisiae as an original strain and over-expressing acetyl-CoA C-acetyltransferase gene Erg10, 3-hydroxybutyryl-CoA dehydrogenase gene Hbd, 3-hydroxybutyryl-CoA dehydratase gene Crt, trans-2-enoyl-CoA reductase gene Ter and alcohol acyltransferase gene AAT with Ter and alcohol acyltransferase genes dual-copy expressed as recited in claims 1 and 2. “All strains and plasmids used in this study are described in Table 1.” The described α haploid of AY14 (S. cerevisiae CICC 32315) that is the original strain for producing embodiments of Ma et al. is as recited in claims 4 and 15.  Ma et al., page 4253, left col.
Regarding claims 8, 13 and 15, Ma et al. states that “Ethyl butyrate is one of the four major esters in Baijiu [a fermented alcoholic beverage], with an aroma similar to that of kiwi and pineapple. In addition, ethyl butyrate is widely used in the formulas of daily-use chemical essences and food flavorings. Ma et al., page 4254, left col.  The preceding is within the broadest reasonable interpretation of using the described S. cerevisiae or any ethyl butyrate produced by the same in the fields of fermented brewing, fermented foods and flavors and fragrances.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 4, 8, 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Layton et al. (Engineering modular ester fermentative pathways in Escherichia coli, Metabolic Eng. 26 (2014): 77-88) further in view of CN 105385615 A (CN’615), CN 103409303 A (CN’303) and Schadeweg et al. (Increasing n‑butanol production with Saccharomyces cerevisiae by optimizing acetyl‑CoA synthesis, NADH levels and trans‑2‑enoyl‑CoA reductase expression, Biotechnol. Biofuels 9 (2016): 257).  Machine translations of Chinese language documents are provided and cited below.
Layton et al., abstract, teach:
Sensation profiles are observed all around us and are made up of many different molecules, such as esters. These profiles can be mimicked in everyday items for their uses in foods, beverages, cosmetics, perfumes, solvents, and biofuels. Here, we developed a systematic ‘natural’ way to derive these products via fermentative biosynthesis. Each ester fermentative pathway was designed as an exchangeable ester production module for generating two precursors− alcohols and acyl-CoAs that were condensed by an alcohol acyltransferase to produce a combinatorial library of unique esters. As a proof-of-principle, we coupled these ester modules with an engineered, modular, Escherichia coli chassis in a plug-and-play fashion to create microbial cell factories for enhanced anaerobic production of a butyrate ester library. We demonstrated tight coupling between the modular chassis and ester modules for enhanced product biosynthesis, an engineered phenotype useful for directed metabolic pathway evolution. Compared to the wildtype, the engineered cell factories yielded up to 48 fold increase in butyrate ester production from glucose.
Fig. 1 of Layton et al. illustrates pathways for production of isobutyl butyrate, butyryl butyrate, isopropyl butyrate, ethyl butyrate and propyl butyrate.  With regards to production of ethyl butyrate, a heterologous pathway for production of butyryl-CoA by expressing atoB (converting acetyl-CoA to acetoacetyl-CoA), bhd (3-hydroxybutyryl-CoA dehydrogenase), crt (3-hydroxybutyryl-CoA dehydratase) and ter (trans-e-enoyl-CoA reductase), a pathway for production of ethanol by expressing adhE (aldehyde/alcohol dehydrogenase), and an alcohol acyltransferase aat for reacting butyryl-CoA and ethanol for producing ethyl butyrate. Layton et al. further teach that the alcohol (e.g. ethanol) can be exogenously added.  Layton et al., sec. 2.3.2.
However, Layton et al. do not teach heterologous expression of a pathway in S. cerevisiae for production of ethyl butyrate including expression of Erg10.  
Layton et al., page 78, left column, teach that “recombinant S. cerevisiae and E. coli were also engineered to produce fatty acid methyl . . . , ethyl . . . and short-chain esters as biodiesels.”  Further, S. cerevisiae has been employed as a host cell for the production of small esters.  For example, CN’615, abstract, teach “a saccharomyces cerevisiae strain with high yield of ester and low yield of higher alcohol as well as a building method of the saccharomyces cerevisiae strain, and belongs to the technical field of bioengineering. According to the building method provided by the invention, through completely knocking out an amino acid transaminase gene BAT2 and an ester hydrolase gene IAH1 in an original strain, and selecting a strong promoter PGK1 over-expression alcohol acetyltransferase I gene ATF1 at the same time, the saccharomyces cerevisiae strain with high yield of ester and low yield of higher alcohol is obtained.” Table 5 of CN’615 (end of disclosure) shows the production of several small esters including ethyl acetate, isobutylacetate, etc. “The invention belongs to technical field of bioengineering, relate to the breeding of industrial microorganism, be specifically related to the Wine brewing yeast strain of a strain high ester yield of higher alcohol and construction process thereof and application.” CN’615, page 1.
CN’303 teach that ”ester class is the essential substance that presents fragrance in China white wine, and the ordering of various ester classes is followed successively by the measured aromatic Chinese spirit of matter: ethyl hexanoate>ethyl lactate>ethyl acetate>ethyl butyrate.” CN’303, Background Technology, third paragraph.
As such, at the time of filing an ordinarily skilled artisan would have recognized S. cerevisiae, in addition to E. coli, as an appropriate host cell for the production of small esters including ethyl butyrate.
Substitution of known elements is obvious upon a finding of:
(1) a finding that the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components; 
(2) a finding that the substituted components and their functions were known in the art; 
(3) a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable; and 
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.  (MPEP 2143(I)(B)).
Here, (1) Layton et al. teach a recombinant cell for production of ethyl butyrate that is nearly identical to the genetically engineered S. cerevisiae recited in claim 1 except that an E. coli host cell is used.  (2) Layton et al. and CN’615 teach that the use of S. cerevisiae cells to produce esters, including small esters, is known and desirable in the art including through assistance of expression of a heterologous alcohol acyltransferase. (3) For the reasons further discussed below, engineering S. cerevisiae to produce butyryl-CoA is known in the prior art such that one having ordinarily skill in the art could have substituted the E. coli host cell taught by Layton et al. with an S. cerevisiae host cell with a reasonable expectation of producing ethyl butyrate. (4) No additional findings are deemed to be necessary to explain a conclusion of obviousness.
Further, CN’615, abstract, teach altering the ester production of a S. cerevisiae for use in fermenting a white wine/spirit while CN’303 teach that ethyl butyrate is further an important flavor/fragrance component of white wine produced by S. cerevisiae fermentation.  
As discussed, Layton et al. teach the heterologous expression of atoB (converting acetyl-CoA to acetoacetyl-CoA), bhd (3-hydroxybutyryl-CoA dehydrogenase), crt (3-hydroxybutyryl-CoA dehydratase) and ter (trans-e-enoyl-CoA reductase) for production of butyryl-CoA, which is then employed by a heterologous alcohol acyltransferase gene to produce ethyl butyrate.  In adapting this pathway for expression in S. cerevisiae, Schadeweg et al., abstract, teach S. cerevisiae engineered for production of n-butanol.  “In this pathway, two molecules of acetyl-CoA are condensed to acetoacetyl-CoA. This reaction is catalyzed by endogenous yeast thiolase Erg10. Then, acetoacetyl-CoA can be reduced into 3-hydroxybutyryl-CoA and further converted into crotonyl-CoA via heterologous dehydrogenases and crotonases like hbd and crt from C. acetobutylicum. For the irreversible conversion of crotonyl-CoA into butyryl- CoA, trans-2-enoyl-CoA reductase ter of Treponema denticola was shown to be useful.” Schadeweg et al., page 3, left column.  This pathway for production of butyryl-CoA is the same as taught by Layton et al. except endogenous yeast S. cerevisiae thiolase Erg10 is expressed instead of atoB.  It is noted “all the genes of the n-butanol pathway were individually overexpressed from multi-copy vectors” including Erg10.  Schadeweg et al., page 8, left col.  That is, the described genes are overexpressed in an original S. cerevisiae strain.  Schadeweg et al. teach the additional overexpression of heterologous genes for converting butyryl-CoA to n-butanol; however, Layton et al. directly explain that ethyl butyrate is directly produced from butyryl-CoA by the activity of alcohol acyltransferase AAT wherein “alcohols and acyl-CoAs that were condensed by an alcohol acyltransferase to produce a combinatorial library of unique esters.”  Layton et al., abstract.  As such, Layton et al. teach that it is unnecessary an undesirable to express any alcohol or aldehyde dehydrogenases for converting butyryl-CoA to butanol when an ethyl butyrate product is desired wherein the butyryl-CoA “submodule” described in section 2.2.2 of Layton et al. “pDL3” is shown in Table 1 of Layton et al. to overexpress atoB, hbd, crt, ter and saat (alcohol acyltransferase).
In view of the above, in adapting the teachings of Layton et al. to produce ethyl butyrate in a S. cerevisiae host cell, an ordinarily skilled artisan would have been motivated to overexpress that same genes hbd, crt, ter and saat (strawberry alcohol acyltransferase) as taught by Layton et al. with the exception of Erg10 replacing atoB since Schadeweg et al. teach that Erg10 is a preferable acetyl-CoA acetyltransferase gene for expression in S. cerevisiae.  Upon producing such an S. cerevisiae strain, such a genetically engineered S. cerevisiae would be expected to produce ethyl butyrate wherein such S. cerevisiae strain is obtained by “using Saccharomyces cerevisiae as an original strain and over-expressing acetyl-CoA C-acetyltransferase gene Erg10, 3-hydroxybutyryl-CoA dehydrogenase gene Hbd, 3-hydroxybutyryl-CoA dehydratase gene Crt, trans-2-enoyl-CoA reductase gene Ter and alcohol acyltransferase gene AAT.”
Regarding the provision of ethanol for the production of ethyl butyrate, S. cerevisiae is well-known to make ethanol as part of its normal metabolic process as demonstrated by CN’615.  Regardless, ethanol can be exogenously supplied as taught by Layton et al.
Regarding claim 8, as set forth above under rejections under 35 U.S.C. 112(b), claim 8 does not set forth any active step of how the S. cerevisiae strain of claim 1 is used in “fields of fermented brewing, fermented foods and flavors and fragrances.”  Regardless, Layton et al., abstract, teach that the butyrate esters taught therein as useful in “foods, beverages, cosmetics, perfumes, solvents, and biofuels.” CN’303 directly teaches that ethyl butyrate is an important flavor/fragrance component of white wine produced by fermentation with S. cerevisiae.  As such, at the time of filing it would have been obvious to employ or use ethyl butyryate produced by any microorganism suggested by the prior art, including S. cerevisiae as discussed, in a field of foods, beverages and fragrances including brewing and fermented foods (wine itself is a fermented food).  
Regarding claims 2 and 15, “By overexpression of each of the enzymes of n-butanol pathway in the n-butanol producing yeast strain, it turned out that trans-2-enoyl-CoA reductase (ter) was limiting n-butanol production. Additional overexpression of ter finally resulted in a yeast strain producing n-butanol up to a titer of 0.86 g/L.” Schadeweg et al., abstract.  “[A]dditional overexpression of ter by transformation of VSY19 with plasmid pRS62H_tdTer further increased the n-butanol titer.” Schadeweg et al., page, 9, right col.  As shown in Table 1 of Schadeweg et al., strain VSY19 has chromosomally integrated copies of ERG10, hbd, crt and ter and plasmid pRS62H_tdTer is a 2µ independent vector further encoding additional copies of Ter.  Integrated chromosomal and plasmid-based expression of ter is within the broadest reasonable interpretation of “dual-copy” expression of trans-2-enoyl-CoA reductase gene Ter.  As such, Schadeweg et al. directly states that it is desirable to dual-copy express the ter gene as far as this gene is rate limiting for production of butanol and by extension butyryl-CoA that is the produce produced by activity of trans-2-enoyl-CoA reductase.
Regarding claims 4 and 15, CN’615 teach that the original S. cerevisiae strain engineered to produce esters is preferably “Saccharomyces cerevisiae CICC32315, which is preserved in the China Industrial Microbial Culture Collection Management Center and is commercially available.” CN’615, page 2 of translation, bottom.  As such, at the time of filing an ordinarily skilled artisan would have been motivated to utilize Saccharomyces cerevisiae CICC32315 as a starting or original strain for engineered heterologous production of esters, including ethyl butyrate as discussed above, since CN’615 teach that the same is a suitable strain for engineering expression of a heterologous transferase and other genes for production of ester compounds.
Regarding recitation of a “high yield of ethyl butyrate,” an S. cerevisiae strain modified as discussed above would be fully expected to produce more ethyl butyrate than an original strain including Saccharomyces cerevisiae CICC32315.  As such, an original Saccharomyces cerevisiae strain including Saccharomyces cerevisiae CICC32315 genetically engineered to overexpress the genes recited in claim 1 produces a high yield of ethyl butyrate within the broadest reasonable interpretation of the same.

Claim(s) 1, 2, 4, 8, 9, 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Layton et al., CN 105385615 A (CN’615), CN 103409303 B (CN’303) and Schadeweg et al. as applied to claims 1, 2, 4, 8, 13 and 15 above, and further in view of CN 106119140 A (CN‘140) and Manikandan et al. (Kinetic and Optimization Studies on Ethanol  Production from Corn Flour, Engineering and Technology 37 (2010): 1010-13). Machine translations of Chinese language documents are provided and cited below.
Regarding claim 9, CN’615 teach “Pick a ring of yeast cells, insert into a test tube containing 5 mL of the first seed medium, and let stand for 24 h at 30 ° C. Inoculate 10 mL inoculum into a 150 mL flask containing 45 mL of secondary seed medium, 30 After standing at a temperature of 16 ° to the late phase of the logarithmic phase, the cells were inoculated to a concentrated fermentation medium of corn at a rate of 10%, and allowed to stand at 30 ° C for fermentation.” CN’615, Example 2, page 7 of translation. The preceding is within the broadest reasonable interpretation of “after a two-stage activation of the genetically engineered Saccharomyces cerevisiae strain” inoculating a seed solution with a 8-12% inoculation amount to a fermentation medium (i.e. corn mash fermentation culture medium).
  The fermentation medium (i.e. corn mash fermentation culture medium) taught by CN’615 is “Ingredients: corn flour 60g, water 130mL, high temperature alpha-amylase 2 × 104 U / mL, 30μL, glucoamylase 1 × 105 U / mL, 90μL, 7.5 × 102 U / mL acid protease 1.2mL; nutrition 1 mL of salt (MgSO4 150 g/L, KH 2 PO 4 75 g/L, urea 81 g/L, filtered, stored at 4 ° C).” CN’615, Example 2, page 7 of translation.
The amounts above indicate:
-30 µL of 2*104 U/mL heat-temperature (i.e. heat-resisting) alpha-amylase is 600 U. 
-90 µL of 7.5*102 U/mL acid protease is 67.5 U
-90 µL of 1*105 U/mL glucoamylase is 9000 U.
In a volume of 0.13L, heat-stable alpha-amylase is 4615 U/L, acid protease is 519 U/L, glucoamylase is 69,230 U/L.  The nutrient salt is close in composition that recited in claim 9 wherein 1 mL in 0.13 L is equivalent to about 7.7 mL/L.
However, other similar corn flour media is taught tin the prior art.  For example, CN’140 teach the following media for culturing of S. cerevisiae:
“corn flour 60 g, water 180 mL, high temperature-resistant alpha-amylase of 2 * 105U/mL, 30 mu L, maltogenic amylase 200U/mL, 90 mu L, 2.5 * 103U/mL acid protease 1.2mL; nutrient salt 1 mL (MgSO4 150g/L, KH2PO4 75g/L, urea 81 g/L, filtering, 4 ℃), inoculating with 7.5%, 30 ℃ for 12h, then putting 40 ℃. fermenting for 3 days, the fermentation is finished after measuring the strain fermentation performance (CO2, ethanol yield and sugar) and results are shown in Table 2.” CN’140, page 7 of translation, prior to Table 2.
The amounts above indicate:
-30 µL of 2*105 U/mL heat-stable alpha-amylase is 6000 U. 
-1.2 mL of  2.5 * 103 U/mL acid protease is 225 U.
	- 90 µL of 200U/mL maltogenic amylase is 2222 U.
In a volume of 0.18L, heat-stable alpha-amylase is 33,333 U/L, acid protease is 1250 U/L, maltogenic amylase is 12,344 U/L. The nutrient salt has components that are within the ranges recited in claim 9 wherein 1 mL in 0.18 L is equivalent to about 5.5 mL of the nutrient salt in L.  Carbamide is a synonym for urea.
That is, CN’140 teaches culturing conditions of 60g of corn flour in 180 mL or 333 g/L; however, the ordinarily skilled artisan at the time of invention would recognize that the combined volume of 60g of corn flour and 180 mL of water will be more than 180 mL.  The 33,333 U/L (3.3333 [Symbol font/0xB4] 104 U/L) of heat-stable (i.e. heat-resistant) alpha-amylase taught by CN’140 is within the range of the same recited in claim 9.  
Manikandan et al. teach culturing/fermentation of S. cerevisiae to produce ethanol on a media that is 25% (w/v) solution of corn flour gelatinized by autoclave at a pressure of 15 psi and treated with a fungal alpha-amylase at 1300 IU/g (one liter having 250 g of corn flour would have 325,000 IU/L alpha-amylase). Manikandan et al., abstract, and page 1010, left column.
“Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).” MPEP 2144.05(II)(A).
	Here, CN’615 directly teach that it is appropriate to cultivate S. cerevisiae for the production of esters on a media being corn flour treated with heat-resistant alpha-amylase, glucoamylase, acid proteinase and supplemented with a salt solution containing MgSO4, KH2PO4, and urea (i.e. carbamide).  CN’140 similarly teaches that it is appropriate to cultivate S. cerevisiae on a media being corn flour treated with heat-resistant alpha-amylase, amylase, acid protease and supplemented with a salt solution containing MgSO4, KH2PO4, and urea (i.e. carbamide) except that the amounts and concentrations of these materials is significantly different from as taught by CN’615.
	As such, CN’140 and CN’615 teach that while heat-resistant alpha-amylase, glucoamylase or in the alternative a maltogenic glucoamylase, acid proteinase and supplemented with a salt solution containing MgSO4, KH2PO4, and urea (i.e. carbamide) are desirable components for forming a media for cultivation of S. cerevisiae that the amounts/concentrations of such components are not critical for formation of a functional media upon which S. cerevisiae can be cultured.  
	As discussed, CN’140 appear to teach a corn flour media with a concentration of 333 g/L, but is likely less concentrated since the combined volume of 60g of corn flour and 180 mL of water will be more than 180 mL.  Regardless, in view of a teaching in the art of a corn flour concentration of about 333 g/L, it is not inventive to discover that a medium having 320 g/L of corn flour is a workable concentration of corn flour in view of the guidance of MPEP 2144.05(II)(A). Manikandan et al. teach that a functional media can be produced from corn flour by treatment with alpha-amylase without treatment with any other enzyme including an acid proteinase or a specific glucoamylase. As such, at the time of filing, it is not considered to be inventive to discover the optimum or workable ranges of any of glucoamylase, heat-resisting alpha-amylase and/or acid proteinase wherein the prior art as cited teach the general conditions that treatment of a corn flour media with these media is desirable but that 1) not all of these enzymes (particularly glucoamylase and acid protease) are critical for production a functional media for culturing S. cerevisiae and 2) the amount of these enzymes employed can be varied.  As such, it is not considered to be inventive to discover a workable amount/concentration of glucoamylase being within the range of 90-100 U/L and acid proteinase within the range 10-20 U/L nor to utilize the concentration of heat-resisting alpha-amylase and nutritive salt solution directly taught by CN’140 in view of the guidance of MPEP 2144.05(II)(A).
	Further, regarding claim 9, CN’615, page 7, teach “Pick a ring of yeast cells, insert into a test tube containing 5 mL of the first seed medium, and let stand for 24 h at 30 ° C. Inoculate 10 mL inoculum into a 150 mL flask containing 45 mL of secondary seed medium, 30 After standing at a temperature of 16 ° to the late phase of the logarithmic phase, the cells were inoculated to a concentrated fermentation medium of corn at a rate of 10%, and allowed to stand at 30 ° C for fermentation.”  The preceding is a description of performing a two-stage activation of S. cerevisiae strain and inoculating the same at a 10% inoculation amount into an appropriate corn flour media (as discussed above) and fermentation at 30[Symbol font/0xB0]C.  “Weighing once every 12h, when the weight loss is less than 1g, the fermentation is over.” CN’615, Example 2, page 7.  As such, CN’615 teach that the fermentation should proceed at 30[Symbol font/0xB0]C for periods and check every 12h until completed.  In view of the same, it is not inventive to discover that 80-86 hours of fermentation at 30[Symbol font/0xB0]C [W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."

	Examiner’s statement regarding prior art
	In claim 3, SEQ ID NOS: 1-3 are naturally-occurring gene sequences and are not codon optimized for expression in S. cerevisiae.  SEQ ID NO: 5 is a codon optimized gene sequence encoding an alcohol acyltransferase from strawberry previously describe in CN 108085262 A as SEQ ID NO: 3 of that disclosure.  Schadeweg et al., page 4, left col., teach that all heterologous genes to be expressed in S. cerevisiae are “codon-optimized according to the yeast glycolytic codon usage” with reference to reference 21 of Schadeweg et al., which is Wiedemann et al. (Codon-optimized bacterial gene improve L-arabinose fermentation in recombinant Saccharomyces cerevisiae. Appl Environ Microb 74. (2008): 2043–50).  Wiedemann et al., Table 2, teach use of specific codons for encoded amino acid.  Recited SEQ ID NO: 4 is a non-natural codon-optimized sequence encoding trans-2-enoyl-CoA reductase from C. acetobutylicum; however, codon optimization is not performed in accordance with Wiedemann et al.  Further, codon optimized sequences from C. acetobutylicum Ter for expression in S. cerevisiae are known in the art; for example, Buck (U.S. 2020/0165641) in SEQ ID NO: 145 describe a codon optimized sequence having about 90% identity with recited SEQ ID NO: 4.  The methodology used for producing recited SEQ ID NO: 4 is not disclosed on the record.  Regardless, the recited selection in claim 3 of five specific genes SEQ ID NOS: 1-5 including two specific codon-optimized genes combined with specific wild-type genes, as discussed, is not fairly suggested by the prior art even if more information regarding how SEQ ID NO: 4 was generated were known.
	Cloning of engineered metabolic pathways at the GAL80 locus is known in the prior art.  For example, Wu et al. (Engineering Saccharomyces cerevisiae for the production of the valuable monoterpene ester geranyl acetate, Microb. Cell Fact. 17 (2018): 85), abstract and Fig. 2, describe integration of a heterologous pathway for geranyl acetate synthesis at the GAL80 locus of S. cerevisiae.  However, the HXT16 locus of S. cerevisiae is not a well described integration cite for the expression of heterologous genes.  “The genome of S. cerevisiae encodes at least twenty hexose transporter-like proteins. Despite extensive research, the functions of Hxt8-Hxt17 have remained poorly defined.” Jordan et al. (Hxt13, Hxt15, Hxt16 and Hxt17 from Saccharomyces cerevisiae represent a novel type of polyol transporters, Sci. Reports 6 (2016): 23502), abstract.  While HXT16 is known to be hexose transporter, the evidence of record does not support that it is known to delete HXT16 by integration of genes for heterologous expression as recited in claims 5-7, 10-12 and 16. Regarding claim 17, LPP1 is known to be a phosphatase involved in terpene precursor degradation wherein “phosphatases hydrolysing important intermediates for terpene accumulation like FPP and/or GGPP are preferably totally or partially inactivated. In S. cerevisiae, products of the genes LPP1 (YDR284C) and DPP1 (YDR284C) were shown to have such activity. . . . These or similar genes are thus preferably deleted if present in the microorganism of the present invention.” Clark et al., (U.S. 2009/0155874 A1), para. [0090]. However, there does not appear to be any reasonable suggestion in the prior art to specifically replace LPP1 for production of butanol, butyryl-CoA or esters thereof particularly in combination with replacement of KU70, a protein involved with DNA repair, as recited.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M EPSTEIN whose telephone number is (571)272-5141. The examiner can normally be reached Mon-Fri 9:00a-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TODD M EPSTEIN/Examiner, Art Unit 1652